EXHIBIT "B" 19-30628
      Case             Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                         B Page 1 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                  B Page 2 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                  B Page 3 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                  B Page 4 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                  B Page 5 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                  B Page 6 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                  B Page 7 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                  B Page 8 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                  B Page 9 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                 B Page 10 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                 B Page 11 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                 B Page 12 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                 B Page 13 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                 B Page 14 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                 B Page 15 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                 B Page 16 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                 B Page 17 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                 B Page 18 of 19
Case 19-30628   Doc 15-2   Filed 09/09/19 Entered 09/09/19 11:01:45   Desc Exhibit
                                 B Page 19 of 19
